Citation Nr: 0117411	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of degenerative joint disease of the left 
wrist (minor), currently rated as 10 percent disabling.

2.  Evaluation of degenerative joint disease of the thoracic 
spine, currently rated as 10 percent disabling.

3.  Evaluation of right knee instability, currently rated as 
10 percent disabling. 

4.  Evaluation of degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.

5.  Evaluation of degenerative joint disease of the left 
knee, currently rated as 10 percent disabling.

6.  Evaluation of degenerative joint disease of the 
lumbosacral spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran noted disagreement with the assignment of the 
initial ratings for the disabilities listed on the title page 
and has properly perfected his appeal as to these issues.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left 
wrist is manifested by pain and limitation of motion, with no 
evidence of ankylosis.

2.  Degenerative joint disease of the thoracic spine is 
productive of pain, discomfort, and reduced and painful 
motion.

3.  No more than slight subluxation or lateral instability of 
the right knee has been demonstrated.  

4.  Left and right knee degenerative joint disease is 
primarily manifested by pain with walking and standing; it is 
not productive of significant limitation of motion.

5.  Degenerative joint disease of the lumbar spine is 
productive of pain, discomfort, and reduced and painful 
motion resulting in moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left wrist have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5003, 5214, 5215 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the thoracic spine have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5286, 5288, 5291 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5257 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2000).

5.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2000).

6.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOC and the 
SSOCs, informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  Moreover, the veteran 
was afforded numerous VA examinations during the course of 
this appeal.  VA has met all VCAA duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000) applies to 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).

A 10 percent disability evaluation is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

Severe or moderate limitation of motion of the dorsal 
(thoracic) spine, warrants a 10 percent rating.  Where 
limitation of motion is slight, a noncompensable (0 percent) 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2000).

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; 30 percent rating where extension is limited to 20 
degrees; 40 percent rating where extension is limited to 30 
degrees; and 50 percent rating where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation. 38 C.F.R. Part 4, Diagnostic Code 5215 
(2000).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A review of the record demonstrates that the veteran 
requested service connection for injuries to his wrists, 
knees, and back in March 1996.  

In July 1996, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
had mild transient pain in the cervical and low back regions 
over the years.  He noted that the pain may have gone down 
his left leg in the past.  The pain was relieved by Motrin.  
His last episode of back pain was approximately one week 
prior to the examination.  

As to his wrists, the veteran denied any right wrist 
complaints.  He was noted to be right-handed.  He reported 
that he may have hit his left wrist while in the military but 
he was unsure of this.  He indicated that his left wrist 
bothered him when it was cold.  There was no history of 
inflammatory arthritis of the wrists.  The veteran stated 
that he was treated for knee pain while in the service and 
that the pain resolved with physical therapy.  He reported 
having mild knee pain if standing for prolonged periods of 
time.  He stated that this was relieved by oral analgesics.  

Physical examination of the thoracic spine revealed no 
scoliosis, paravertebral muscle spasm, or tenderness.  There 
was normal curvature and good chest excursion with inhalation 
and exhalation.  Examination of the lumbar spine revealed a 
normal lordotic curvature.  There was no paravertebral spasm.  
The veteran had full painless range of motion of the lumbar 
spine.  Straight leg raising was negative to 80 degrees, 
bilaterally.  There was no tenderness on palpation of 
vertebral or paravertebral muscles.  There was also no 
sacroiliac joint tenderness.  Examination of the wrists 
revealed no synovitis or warmth.  There were no rheumatoid 
nodules.  Full painless range of motion for the wrists was 
present.  There was also no palpable bone deformity.  The 
knees were cool bilaterally without effusion.  Full painless 
range of motion was present and there was no instability.  
His gait was nonantalgic.  

X-rays of the thoracic spine revealed minor degenerative 
changes.  X-rays of the lumbar spine revealed minimal disc 
space narrowing with foraminal narrowing L5-S1.  X-rays of 
the left wrist revealed slight degenerative 
spurring/degenerative change of the left radiocarpal joints, 
and x-rays of the knees revealed degenerative changes with 
spurring.  

Diagnoses of degenerative joint disease, thoracic spine; left 
wrist degenerative joint disease; and degenerative disc 
disease, degenerative joint disease of the lumbosacral spine 
were rendered.  

In an August 1996 rating determination, the RO granted 
service connection for degenerative joint disease of the 
lumbosacral spine, thoracic spine, both knees, and the left 
wrist, and assigned a 20 percent disability evaluation for 
these disabilities.  

In December 1996, the veteran disagreed with the assigned 
disability evaluations.  The veteran also requested a 
personal hearing.  In his March 1997 substantive appeal, the 
veteran requested a personal hearing at the RO.  

In May 1997, the RO informed the veteran that he was 
scheduled to appear at a RO hearing in July 1997.  On the day 
of the scheduled hearing, the veteran requested that the 
hearing be postponed.  He requested that the RO reschedule 
upon his future request.  The veteran has not requested 
rescheduling of his hearing.  We conclude that there is no 
obligation to contact the veteran again.  He has not 
requested another hearing and there is no obligation to 
schedule a hearing that he has not requested.  

VA outpatient treatment records received from the Sacramento 
VAMC demonstrate that the veteran was seen with complaints of 
low back pain in January 1996.  In March 1997, the veteran 
was seen with complaints of bilateral knee pain.  

In June 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that the pain in the thoracic and lumbar region had 
increased since the last examination.  He noted having 
localized stiffness and soreness in the lumbosacral region 
relieved with Motrin.  He stated that he worked as a security 
guard for Brinks and that prolonged standing seemed to make 
the pain worse.  The veteran also reported having persistent 
knee pain.  He indicated that the pain had worsened a little 
since the last examination.  There was no history of knee 
swelling or giving way, but the knees hurt with prolonged 
standing.  As to this left wrist, the veteran reported that 
it was about the same as at the time of the last examination.  
He noted that with repetitive activity, the pain became 
worse.  

Physical examination revealed that the left wrist was cool 
without effusion.  There was slight tenderness over the 
radiocarpal joint.  There were no palpable osteophytes.  
Dorsiflexion was 70 degrees, palmar flexion was to 56 
degrees, ulnar deviation was to 20 degrees, and radial 
deviation was to 18 degrees.  The veteran had no significant 
guarding but complained of mild pain with dorsiflexion of the 
wrist.  Evaluation of the right knee revealed no palpable 
effusion and range of motion from 0 to 126 degrees of 
flexion.  There was minimal laxity of the medial and lateral 
collateral ligaments.  Anterior and posterior cruciate 
ligaments were intact.  There was no palpable effusion.  
Examination of the left knee revealed no palpable effusion 
and range of motion from 0 to 128 degrees with no ligamentous 
laxity.  The thoracic region revealed normal thoracic spine 
curvature, with normal thoracic spine and chest expansion 
with inspiration.  Examination of the lumbar spine revealed 
paravertebral curvature to be intact.  There was slight 
paravertebral tenderness without spasm in the right 
paralumbar region.  Range of motion was anterior flexion 95 
degrees, posterior extension 28 degrees, lateral flexion 40 
degrees, bilaterally, and lateral rotation 35 degrees, 
bilaterally.   

X-rays of the thoracic and lumbar spine and left wrist were 
negative.  X-rays of the knees revealed osteoarthritis.  

Diagnoses of osteoarthritis of the lumbar spine, the thoracic 
spine, the left wrist, and the knees, were rendered.  The 
examiner indicated that DeLuca factors were present and that 
prolonged standing or repetitive use of the extremities led 
to an estimated 10 percent diminishment of excursion, 
strength, speed, coordination, and endurance.  

In a September 1998 rating determination, the RO assigned the 
following disability evaluations:  degenerative joint disease 
of the left wrist, 10 percent; right knee instability, 10 
percent; degenerative joint disease of the right knee, 10 
percent; degenerative joint disease of the left knee, 10 
percent; degenerative joint disease of the lumbosacral spine, 
10 percent; and degenerative joint disease of the thoracic 
spine, noncompensable.  The RO made the disability 
evaluations effective the date of receipt of the veteran's 
initial application for compensation.

Outpatient treatment records obtained from the Sacramento VA 
Clinic demonstrate the veteran underwent an examination in 
April 1997.  At the time of the examination, the veteran 
reported that he had pain in multiple areas, including the 
knees, low back, wrist, and ankles.  He stated that he was 
working as an armored car driver for Brinks and noted that 
his knees and back would lock up after long periods of 
driving.  

Examination revealed some varus deformity, moderate right and 
mild left, with moderate crepitus on movement.  There was 
some increase in intra-articular fluid of the right knee but 
none on the left.  Back movements were slow, deliberate, and 
difficult to evaluate.  Straight leg raising caused pain at 
60 degrees.  X-rays taken revealed some varus deformity at 
the proximal end of the tibia.  He also had marginal 
osteophytes but no narrowing of the joint space.  It was the 
examiner's impression that the veteran had multiple 
musculoskeletal complaints and degenerative joint disease of 
both knees with deformities.  The examiner noted that it 
appeared that the veteran's multiple musculoskeletal 
complaints were a significant impairment in the performance 
of his current job and that it appeared unlikely that he 
would be unable to continue at that occupation for a 
prolonged period of time.  

X-rays taken of the veteran's thoracic spine in November 1997 
revealed lower thoracic scoliosis with degenerative disc and 
hypertrophic degenerative changes at T6 through T10.  X-rays 
of the lumbar spine revealed normal findings.  X-rays of the 
left wrist revealed old post-traumatic changes with 
degenerative joint disease.  

In July 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he was retired and that the last time that he 
had worked was in January 1999.  The veteran indicated that 
he received good relief from his aches and pains through his 
medication.  

The veteran stated that he had had pain in his knees and 
wrist since 1991.  He indicated that his low back pain was 
worse than any other pain.  He reported an intensity of 8 on 
a scale of one to ten.  The veteran indicated that he had 
pain in his ankles which radiated into his back with any 
activity such as walking for more than five minutes.  He 
reported that he was able to walk since taking his 
medications.  He noted that he did not have any problems with 
the activities of daily living and that his last doctor's 
visit was in June 2000.   

Physical examination revealed that the veteran's gait was 
normal.  He was able to tandem walk.  His joints and muscles 
were symmetric.  There was no swelling, deformity, or masses.  

The lumbar spine showed normal lordosis while the thoracic 
spine was convex.  Flexion was to 75 degrees, hyperextension 
was to 25 degrees, lateral flexion was to 30 degrees, 
bilaterally, and rotation was to 30 degrees, bilaterally, 
without pain.  Deep tendon reflexes were 2+ and muscle 
strength was 4 out of 5.  Examination of the hands/wrists 
revealed no Heberden or Bouchard nodes.  There was no 
swelling, redness, or deformity and palpation revealed no 
swelling, pain, or crepitus.  Wrist range of motion revealed 
extension to 70 degrees and flexion to 90 degrees without 
pain.  Tinel and Phalen signs were negative.  Examination of 
the knees revealed that the tibial tuberosity, medial and 
lateral condyles of the tibia, and the medial and lateral 
condyles of the femur and the patellae were in anatomical 
alignment without deformity.  The thigh circumference was 67 
cm on the right and 66 cm on the left.  There was no genu 
varum or valgum.  Palpation revealed no effusion or bulges.  
The anterior cruciate ligament, posterior cruciate ligament, 
lateral collateral ligament, and medial collateral ligament 
were intact without laxity.  Neurovascular was intact with 
crepitus on the right knee.  Hyperextension was to 15 degrees 
and flexion was to 110 degrees with pain, bilaterally.  There 
was no radiculopathy.  

Diagnoses of degenerative joint disease of the knees, left 
wrist, and lumbar spine, were rendered.  The examiner 
indicated that with regard to the DeLuca factor, it was 
estimated that the veteran had a 10 percent decrease in 
excursion, strength, speed, coordination, endurance, pain, 
and loss of normal joint excursion.  

A June 2000 nuclear medicine report revealed arthritic 
changes of the knees, left wrist, and lumbar spine.  

In an August 2000 rating determination, the RO continued the 
previously assigned 10 percent disability evaluations and 
increased the disability evaluation for degenerative joint 
disease of the thoracic spine from noncompensable to 10 
percent disabling, effective the date of the veteran's 
initial application for compensation.  

Wrist

Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent. This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  Since the veteran currently receives the maximum 10 
percent rating, an increased rating under this provision is 
not possible.  As the file contains no evidence of ankylosis 
(favorable or unfavorable), a higher rating is not possible 
under Diagnostic Code 5214.

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

Thoracic Spine

As to the veteran's degenerative joint disease of the 
thoracic spine, the Board notes that since the veteran is 
currently receiving the maximum evaluation allowed under 
Diagnostic Code 5291, it must be determined whether any other 
applicable diagnostic code warrants a higher evaluation for 
this disability.  A higher rating could be assigned, in 
appropriate circumstances, under DC's 5003, 5286, and 5288, 
pertaining to arthritis substantiated by X-ray findings, and 
ankylosis of the spine.  However, DC 5003, provides that 
arthritis established by X-ray findings is to rated on the 
basis of limitation of motion under the appropriate DC's for 
the joint(s) involved if the limitation of motion is 
compensable, and thus, a higher rating is not warranted under 
that code.  DC's 5286 and 5288 pertain to ankylosis and, as 
the veteran does not have ankylosis, a higher rating is not 
warranted under those codes.

As the veteran has been granted the maximum rating possible 
under Diagnostic Code 5291, the analysis required by DeLuca, 
supra, would not result in a higher schedular rating

Right Knee Instability

As to the veteran's right knee instability, the Board notes 
that the veteran is currently evaluated as 10 percent 
disabling contemplating other impairment of the knee with 
slight recurrent subluxation or lateral instability.  As 
previously noted, a 20 percent evaluation is warranted for 
other impairment of the knee with moderate recurrent 
subluxation or lateral instability.

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted for instability of the right 
knee.

The veteran was found to have no instability in his knees at 
the time of his July 1996 VA examination.  At the time of the 
June 1998 VA examination, there was no history of knee 
swelling or giving way noted and physical examination 
performed at that time revealed only minimal laxity of the 
medial and lateral collateral ligaments with the anterior and 
posterior ligaments intact.  Moreover, at the time of the 
veteran's July 2000 examination, the anterior cruciate 
ligament, posterior cruciate ligament, lateral collateral 
ligament, and medial collateral ligament were all found to be 
intact without laxity.  The Board does observe that the 
veteran reported that his knees would lock up after prolonged 
periods of driving when he was employed as an armored car 
driver in April 1997.  However, the overall objective medical 
evidence does not demonstrate that the veteran has moderate 
recurrent subluxation or instability, as is required for a 20 
percent disability evaluation.  The Board notes that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Arthritis of the Knees

As to the claims for increased evaluations for traumatic 
arthritis of the veteran's left and right knees, the Board is 
of the opinion that evaluations in excess of 10 percent are 
not warranted.  

At the time of the July 1999 VA examination, the veteran was 
found to have full painless range of motion of the knees.  At 
the time of the July 1998 VA examination, range of motion was 
reported as from 0 to 126 degrees for the right knee and from 
0 to 128 degrees for the left knee.  Finally, at the time of 
the July 2000 examination, the veteran was found to have 
hyperextension to 15 degrees and flexion to 130 degrees.

The Board notes that the veteran has reported having 
continuous pain in his knees and of being unable to stand for 
prolonged periods of time.  The Board further observes that 
the June 1998 VA examiner round that DeLuca factors were 
present and that prolonged standing or repetitive use of the 
extremities led to an estimated 10 percent diminishment of 
excursion, strength, speed, coordination, and endurance.  The 
July 2000 VA examiner also found that DeLuca factors were 
present and that the veteran had approximately a 10 percent 
decrease in excursion strength, speed, coordination, 
endurance, pain, and normal loss of joint excursion.  

Based upon the objective medical findings, the veteran does 
not have limitation of motion of the left knee, which would 
warrant a compensable rating under either Diagnostic Code 
5260 or Diagnostic Code 5261.  A 10 percent rating is 
warranted because of the painful motion of the knee, and pain 
upon prolonged walking or standing.  However, the current 10 
percent evaluation takes this into account.  That is, the 
Board finds that that rating adequately and appropriately 
compensates the veteran for the functional loss of the left 
and right knees, which is attributable to pain on prolonged 
use and arthritis with painful motion.  There is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function (i.e., additional 
limitation of motion) to a degree that would support a rating 
in excess of 10 percent under the applicable rating criteria.  
For example, the medical evidence does not suggest that pain 
or other symptomatology results in further limitation of 
motion of the knee that approaches limitation of flexion of 
the left leg to less than 45 degrees or limitation of 
extension of the left leg to more than 10 degrees.  The 
Board, therefore, concludes that evaluations in excess of 10 
percent for the veteran's degenerative joint arthritis of the 
left and right knees is not warranted.  In reaching this 
determination, the Board notes that the veteran's gait has 
remained normal.  This establishes that he retains good 
functional use of the knees.

Lumbar Spine

As to the veteran's service-connected degenerative joint 
disease of the lumbar spine, the Board is of the opinion that 
a 20 percent disability evaluation is warranted.  While range 
of motion testing reported on all VA examinations does not 
demonstrate more than slight limitation of motion, the 
reported ranges of motion have worsened with each progressive 
examination.  Moreover, the veteran has reported having 
continuous pain in his back throughout this appeal, with his 
reporting that his low back pain was worse than any other 
joint pain at the time of the July 2000 examination.  
Moreover, both the June 1998 and July 2000 examiners found 
that DeLuca factors were present and that the veteran had a 
10 percent decrease in excursion, strength, speed, 
coordination, endurance, pain, and loss of normal joint 
excursion.  Giving consideration to all these factors, a 20 
percent disability evaluation, contemplating moderate 
functional impairment is present.  

The medical evidence does not suggest that pain or other 
symptomatology results in further limitation of motion of the 
lumbar spine that approaches severe limitation of motion.  
The Board, therefore, concludes that an evaluation in excess 
of 20 percent for the veteran's degenerative joint arthritis 
of the lumbar spine is not warranted.



Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected degenerative joint diseases of the lumbar spine, 
the thoracic spine, the left wrist, and the right and left 
knees, or the instability of the right knee, beyond that 
contemplated by the rating schedule such as frequent periods 
of hospitalization.  While the Board notes that the veteran 
reported that his knee would lock up on him after prolonged 
periods of driving the Brinks car and that the April 1997 VA 
examiner indicated that the veteran's multiple 
musculoskeletal complaints were a significant impairment in 
the performance of his current job, the veteran reported that 
he was retired at the time of his July 2000 examination, with 
no notation of it being as a result of a disability.  The RO 
declined to refer the claim for an extraschedular rating.  
The Board agrees that an extraschedular rating is not in 
order.  There is nothing in the disability picture presented 
that indicates that the regular rating criteria are not 
sufficient.


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the left wrist (minor) is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the thoracic spine is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

An evaluation in excess of 10 percent for right knee 
instability is denied.

A 20 percent evaluation for degenerative joint disease of the 
lumbosacral spine is granted subject to the laws and 
regulations governing monetary benefits.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

